Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page1of22 Pageid#: 1507

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
LAURA L., )
)
Plaintiff ) Civil Action No. 7:20-CV-40
)
Vv. )
)
ANDREW SAUL, Commissioner of )
Social Security, ) By: Michael F. Urbanski
) Chief United States District Judge
) .
Defendant ) ~

MEMORANDUM OPINION

This social security disability appeal was referred to the Honorable Robert S. Ballou,
United States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of
fact and a recommended disposition. The magistrate judge filed a report and recommendation
(“R&R”) on February 17, 2021, recommending that plaintiff's motion for summary judgment
be denied, the Commissiones’s motion for summary judgment be granted, and the
Commissioner’s final decision be affirmed. Plaintiff Laura L. (“Laura”) has filed objections to
the R&R and this matter is now ripe for the court’s consideration.
I. Background

Laura filed applications for disability insurance benefits and supplemental security
income on January 16, 2017, alleging disability beginning on October 21, 2015. Laura was 30
years old at the alleged onset date. She seeks disability based on osteoarthritis and fibromyalgia,
with a history of a tight ankle fracture, obesity, cyclic vomiting, asthma, and

depression/bipolar disorder. The ALJ found that her impairments were severe under the
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 2of22 Pageid#: 1508

regulations, but that none of them met or medically equaled a listed impairment. The AL]
found that Laura had the residual functional capacity (“RFC”) to perform light work with the
additional limitations of not operating any foot controls with her right foot, and only
occasionally kneeling, crawling, crouching, stooping, balancing, or climbing. She could have
only occasional exposure to pulmonary irritants. She was limited to performing simple, routine
tasks in a job without strict production rate or pace requirements, and without exposute to
hazards or unprotected heights. A vocational expert reaified that Laura could do her past
televant work as a parking lot attendant. Other representative jobs she could do included
working as a mail clerk or inspector. The ALJ concluded that there was work in the economy
for Laura and therefore she was not disabled. R. 15-33. The Appeals Council denied Laura’s
request for review, R. 1-3, making the AL) decision the final decision of the Commissioner.

This lawsuit followed. The magistrate judge found that the ALJ determination was
supported by substantial evidence and Laura has objected to several of the magistrate judge’s
findings.
II. Standard of Review of Magistrate Judge Decision

The objection requirement set forth in Rule 72(b) of the Federal Rules of Civil
Procedure! is designed to “train[ ] the attention of both the district court and the coutt of
appeals por only those issues that remain in dispute after the magistrate judge has made
findings and recommendations.” United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007)

(citing Thomas v. Arn, 474 U.S. 140, 147-48 (1985)). An objecting party must do so “with

 

1 “Within 14 days after being served with a copy of the recommended disposition, a party may serve and file
specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b).

2
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 3of22 Pageid#: 1509

sufficient specificity so as reasonably to alert the district court of the true ground for the
objection.” Id. at 622.

To conclude otherwise would defeat the purpose of requiring objections. We
would be permitting a patty to appeal any issue that was before the magistrate
judge, regardless of the nature and scope of objections made to the magistrate
judge’s report. Either the district court would then have to review every issue in
the magistrate judge’s proposed findings and recommendations or courts of
appeals would be requited to review issues that the district. court never
considered. In either case, judicial resources would be wasted and the district
coutt’s effectiveness based on help from magistrate judges would be
undermined.

 

The district court must determine de novo any portion of the magistrate judge’s report
and recommendation to which a ptoper objection has been made. “The district court may
accept, reject, or modify the recommended disposition; receive further evidence; or return the
matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

636(b)(1).

If, however, a patty

eee.

makes general or conclusory objections that do not direct the
coutt to a specific error in the magistrate judge’s proposed findings and recommendations,”

de novo review is not required. Diprospero v. Colvin, No. 5:13-cv-00088-FDW-DSC, 2014

 

WL 1669806, at *1 (W.D.N.C. 2014) (quoting Howard Yellow Cabs, Inc. v. United States, 987
F, Supp. 469, 474 (W.D.N.C. 1997) and Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).
“The district court is required to review de novo only those portions of the report to which
specific.objections have been made.” Roach v. Gates, 417 F. App’x 313, 314 (4th Cir. 2011).
See also Camper v. Comm’r of Soc. Sec., No. 4:08cv69, 2009 WL 9044111, at *2 (B.D. Va.

2009), afd, 373 F. App’x 346 (4th Cir.) (“The court will not consider those objections by the
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 4of22 Pageid#: 1510 .

plaintiff that ate merely conclusory or attempt to object to the entirety of the Report, without
focusing the court’s attention on specific errors therein.”); Midgette, 478 F.3d at 621 (“Section
636()(1) does not countenance a form of generalized objection to cover all issues addressed
by the magistrate judge; it contemplates that a party’s objection to a magistrate judge’s report
be specific and particularized, as the statute directs the district court to review only ‘those
portions of the report or specified proposed findings or recommendations to which objection
is made.”’) (emphasis in original). Such general objections “have the same effect as a failure to
object, or as a waiver of such objection.” Moon v. BWX Technologies, 742 F. Supp. 2d 827,

829 (W.D. Va. 2010), affd, 498 F. App’x 268 (4th Cir. 2012). See also Arn; 474 U.S. at 154

 

 

(“[T]he statute does not require the judge to review an issue de novo if no objections are filed.
wag Ns

Rehashing arguments raised before the’ magistrate judge does not comply with the
requirement set forth in the Federal Rules of Civil Procedure to file specific objections. Indeed,
objections that simply reiterate arguments raised before the magistrate judge are considered to

be general objections to the entirety of the report and recommendation. See Veney v. Astrue,
539 F. Supp. 2d 841, 844-45 QW.D. Va. 2008). As the court noted in Veney:

Allowing a litigant to obtain de novo review of her entire case by merely
reformatting an eatlier brief as an objection “mak{[es] the initial reference to the
magistrate useless. The functions of the district court ate effectively duplicated
as both the magistrate and the district court perform identical tasks. This
duplication of time and effort wastes judicial resources rather than saving them,
and runs contraty to the purposes of the Magistrates Act.” Howard [v. Sec’y of.
Health & Human Servs.], 932 F.2d [505,] [] 509 [(6th Cir. 1991)}.
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 5 of 22 Pageid#: 1511

Veney, 539 F. Supp, 2d at 846. A plaintiff who reiterates her previously-raised arguments will
. not be given “the second bite at the apple she seeks;” instead, her re-filed brief will be treated

as a general objection, which has the same effect as would a failure to object. Id.
III. Judicial Review of Social Security Determinations

It is not the ptovince of a federal court to make administrative disability decisions.
Rather, judicial review of disability cases is limited to determining whether substantial evidence
supports the Commissionet’s conclusion that the plaintiff failed to meet his burden of proving
disability. See Hays _v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); see also Laws _v.
Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In so doing, the court may neither undertake a
de novo teview of the Commissioner’s decision nor re-weigh the evidence of record. Hunter
v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992). Evidence is substantial when, considering the
record as a whole, it might be deemed adequate to support a conclusion by a reasonable mind,
Richardson v. Perales, 402 U.S. 389, 401 (1971), or when it would be sufficient to refuse a
directed verdict in a jury trial. Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

Substantial evidence is not a “large or considerable amount of evidence,” Pierce v.
Underwood, 487 U.S. 552, 565 (1988), but is more than a mete scintilla and somewhat less

than a preponderance. Perales, 402 U.S. at 401; Laws, 368 F.2d at 642. “It means—and means

 

 

only—‘such relevant evidence as a reasonable mind might accept as adequate to suppott a
conclusion.” Biestek v. Berryhill, 139 $.Ct. 1148, 1154 (2019) (quoting Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). If the Commissioner’s. decision is supported by

 

substantial evidence, it must be affirmed. 42 U.S.C. § 405(g); Perales, 402 U.S. at 401.
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 6 of 22 Pageid#: 1512

IV. Plaintiff's Objections?

Lauta makes the following objections to the magistrate judge’s R&R: (1) The magistrate
judge erred when he concluded that the ALJ properly considered her mental impairments
under SSR 96-8p; (2) the magistrate judge erred in concluding that the ALJ properly assessed
Laura’s RFC and conducted a proper function-by-function analysis; and (3) the magistrate
judge erred in concluding that the AL] properly considered Laura’s subjective allegations that
her impairments rendered her unable to work at any job.

A. Mental Impairments Under SSR 96-8P

The mental residual functional capacity (“REC”) assessment is discussed in Social
Security Ruling 96-8p, which provides that when determining whether a claimant has a severe
mental impairment at Step 2 of the sequential evaluation,’ or meets a listing for a mental
impairment at Step 3 of the sequential ‘evaluation, thé adjudicator assesses an individual's
limitations and restrictions from a mental impairment in categories identified in the “paragraph

B” and “paragraph C” criteria of the adult mental disorders listings. The mental disorders

 

2 Detailed facts about Laura’s impairments and medical and procedural history can be found in the report and
recommendation (ECF No. 24) and in the administrative transcript (ECF No. 9) and will not be repeated
here except as necessary to address her objections.

3 In conducting the sequential evaluation, the ALJ makes a series of determinations: (1) Whether the claimant
is engaged i in substantial gainful activity; (2) Whether the claimant has a medically determinable impairment that
is “severe” under the regulations; (3) Whether the severe impairment or combination of impairments meets or
medically equals the criteria of a listed impairment; (4) Whether the claimant has the RFC to perform his past
relevant work; and (5) Whether the claimant is able to do any other work in the national economy, considering
his RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a) and 416.920(a). If the ALJ finds that
the claimant has been engaged in substantial gainful activity at Step 1 or finds that the impairments are not
severe at Step 2, the process ends with a finding of “not disabled.” Mascio v. Colvin, 780 F.3d 632, 634-635
(4th Cir. 2015). At Step 3; if the ALJ finds that the claimant’s impairments meet or equal a listed impairment,
the claimant will be found disabled. Id. at 635. If the analysis proceeds to Step 4 and the ALJ determines the
claimant’s RFC will allow him to return to his past relevant work, the claimant will be found “not disabled.” If
the claimant cannot return to his past relevant work, the ALJ then determines, often based on testimony from
a vocational expert, whether other work exists for the claimant in the national economy. Id. The claimant bears
the burden of proof on the first four steps and the burden shifts to the Commissioner on the fifth step. Id.
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 7 of 22 Pageid#: 1513

listings are set forth at 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.-F.R. §§ 404.1520(d),
404.1525 and 404.1526.

However, the limitations identified in the listing criteria are not an RFC assessment,
and the mental RFC assessment used at Steps 4 and 5 of the sequential evaluation process
requires a more detailed assessment “by itemizing various functions contained in the broad
categories found in paragraphs B and C of the adult mental disorders listings.” SSR 96-8p,
1996 WL 374184 at *4.

The adjudicator should consider the claimant’s medical history, medical signs and
laboratory findings, the effects of treatment, reported daily activities, lay evidence, recorded
observations, medical soutce statements, effects of symptoms that are reasonably attributed
to a medically determinable impairment, evidence from attempts to work, need for a structured
environment, and work évaluations, if available. SSR 96-8p, 1996 WL 374184 at *5. The RFC
assessment must include a natrative discussion describing how the evidence supports each
conclusion, citing specific medical facts and non-medical evidence. Id. at *7.

The ALJ in this case first looked at whether Laura had an impairment that met or
equaled a listed impairment and did so by examining the “B” and “C” ctitetia set out in the
listings. R.. 18-21. The ALJ then acknowledged that the limitations defined in the “B” criteria
were not an RFC assessment but rather were an assessment of the severity of an impairment
at Steps 2 and 3 of the sequential evaluation. The ALJ further acknowledged that the RFC
assessment required a mote detailed assessment. R. 21.

In doing the RFC assessment at Step 4, the AL] summarized Laura’s testimony at the

hearing, reviewed the medical evidence in the record and the opinions of the’ state agency
Case-7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 8 of 22 Pageid#: 1514

psychological consultants and discussed Laura’s activities of daily living. The ALJ found that
Laura was limited to limited to simple, routine tasks in a job without a strict production rate
or pace requirements. R. 22-30.

The ALJ found that further mental capacity restrictions were not warranted because
notes from her treating practitioners showed that her mental status was normal at
appointments except for routine findings such as a depressed or anxious mood, which would
not be expected to cause significant functional limitation. Laura generally was noted to have
normal insight, judgment, concentration, and memory at appointments. The AL] also noted
that she had mostly consistent psychiatric treatment and she usually reported that her
medications adequately controlled her symptoms. The ALJ further found it significant that
none of Laura’s treating practitioners had placed limitations on her or suggested she was
unable to work. Also, Laura reported feeling better mentally when she was employed and her
counselor suggested she work mote to increase her positive activities. The ALJ concluded that
the RFC was supported by the medical evidence of record and also by the opinions of the
State agency consultants and the consultative examiner. R. 30.

Laura argued to the magistrate judge that the ALJ found at Step 3 of the sequential
evaluation that she had moderate limitations in understanding, remembering, or applying
information, and in concentrating, persisting, or maintaining pace, but failed to explain how
these limitations:resulted in the RFC he assessed. Laura further argued that the ALJ failed to
address Lauta’s ability to sustain work activity over the course of an eight-hour day. In
addition, Laura questioned why the AL] gave “great weight” to the opinion of state agency

psychologist Dr. Leizer but did not adopt Dr. Leizer’s finding that Laura had a moderate
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page9of22 Pageid#: 1515

limitation in interacting with others. Instead, the ALJ found that Laura had only a mild
limitation in that domain.
| 1, Concentration, Persistence, and Pace

The magistrate judge found that the ALJ adequately supported his finding that Laura
could sustain simple, routine tasks over a normal workday, because he noted that although she
complained that she had trouble concentrating, the psychiatrist consistently described her as
having good attention and concentration. The AL also referenced Lauta’s daily activities of
doing household chores, raising children, and working part-time at Sonic which he found
required some concentration, persistence, and pace. ECF No. 24 at 10-11. In addition, the
ALJ gave significant weight to Dr. Leizer’s opinion Laura had moderate limitations in
concentration, persistence, and pace, but nevertheless found she could concentrate on simple
tasks. Finally, the magistrate judge noted the ALJ’s explanation that Laura was precluded from
jobs with strict production rate or pace requirements because she testified to difficulty keeping
up with constant demands during her five-hour shifts at her job. ECF No. 24 at 11, n.14 (citing
R. 28). The magistrate judge concluded that substantial evidence supported that ALJ’s
conclusions regarding Laura’s RFC as it related to her limitations in concentration,
consistence, and pace.

Laura objects that the magistrate judge “pointed to specific findings by the AL]
regarding plaintiff's ‘good attention and concentration’ that do not exist on the pages of the
ALJ decision cited by the Report and Recommendation.” ECF No. 25 at 2. Laura is correct
that the magistrate judge cited to R. 25-26 and 30 of the AL]’s report and that those pages do

not contain the phrase “good attention and concentration.” However, the court notes that the
Case 7:20-cv-00040-MFU-RSB Document 2/7 Filed 03/23/21 Page 10 of 22 Pageid#: 1516

- ay payin stated on multiple occasions that: Laura had “good attention and concent”

~ See, ¢ 2B" R 695, 658, 701, 704, 707;. 746. In addition, although the ALJ did not use ‘those : - ~

| " * parc words at R 25-26 ot R. 30 of his decision, he did cite to Laura’s psychi records

a re showing that’ nea a visit in August 2015: her mental status was mostly normal and she had’ -

me app prop risie affect as and-intact immediate memory, recent memoty, remote metioy, sight
judgment, attention, concentration, and fund of knowledge. The ALJ also cited to records
from April 2016 when Laura tepotted an improved mood after starting BuSpat; to records
from August 2016 when she reported her mood was fine and denied any psychiatric problems;
to tecords from Januaty 2017 when Laura reported feeling ninety-five percent better; and to

' records from March and ‘April 2017 when Laura said het mood and anxiety symptoms were
better and she again was described as having intact immediate memory, recent memoty,
remote memoty, insight, judgment, attention, concentration, and fund of knowledge. R. 25-
26. Thus, while the magistrate judge may have mistakenly stated that the ALJ quoted the

, phrase “good attention and concentration” from the notes of Lauta’s psychiatric visits at R.
25-26 and 30, the ALJ did cite to the psychiatric records in support of his RF C finding, and
the psychiatrist noted on multiple occasions that Laura had “good attention and
concentration.”

Regarding Dr. Leizer’s opinion that Laura had a moderate limitation in interacting with
others, a finding not adopted by the ALJ despite the fact that the AL] gave the opinion
“significant weight,” the magistrate judge found the ALJ expressly stated his reasons for
deviating from Dr. Leizer’s report. ECF No. 24 at 8 n.11. The magistrate judge also cited a

pottion of Dr. Leizet’s report where he stated that Laura had moderate limitations in

10
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 11o0f22 Pageid#: 1517

concentration, persistence, and pace but that despite such limitations, she “[could] concentrate
on simple, repetitive tasks.” ECF No. 24 at 11.
| Laura objects that Dr. Leizer did not make that finding and asserts that the magistrate
judge made findings “not in existence in the record” and was attempting to help the ALJ build
a logical bridge between the evidence and his RFC findings. ECF No. 25 at 2. However, the
magistrate judge was correct. Dr. Leizer found that Laura had a moderate limitation in her
ability to catty out detailed instructions, to maintain attention and concentration for extended
periods, and to complete a normal workday and workweek without interruptions from
psychologically based symptoms, and to perform at a consistent pace without an unreasonable
number and length of rest periods. Next, when asked to explain in nattative form the sustained
concentration and persistence capacities and or limitations, Dr. Leizer stated, “The claimant
is able to concentrate on simple repetitive tasks.” R. 134. The magistrate judge correctly
described the record and correctly determined that the ALJ opinion regarding Lauta’s RFC
and its accommodation of her moderate limitation in concentration, persistence, and pace is
supported by substantial evidence.
2. Understanding, Remembering, and Applying Information
Laura also argued to the magistrate judge that the ALJ found that she had moderate
limitations in understanding, remembering, and applying information, but failed to properly
assess the impact of the limitations on her RFC. The magistrate judge noted that the AL]
acknowledged Laura’s subjective allegations of poor memory, but also found that she did not
typically complain to her treating practitioners about such symptoms. In addition, het mental

status reports generally showed no serious deficits in long-term memory, short-term memory,

11
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 12 of 22 Pageid#: 1518

insight, and judgment. The AL] also emphasized that Laura performs necessary household
activities such as cooking, cleaning, and shopping and that she cared for two young children
and worked part-time at a fast food restaurant, all of which indicate a haste level of
understanding, remembering and applying information. ECF No. 24 at 11-12. Thus, the
‘magistrate judge found that the ALJ properly accommodated Laura’s limitations in the RFC.
Laura objects that it was error for the magistrate judge to point to the ALJ’s description
of her mental impairments at Step 3 of the sequential evaluation to support the RFC finding
at Step 4, because the Step 4 evaluation requires a more in-depth assessment. However, an
ALJ opinion is read as a whole. Keene v. Berryhill, 732 F. App’x 174, 176 (4th Cir. 2018). “A
reviewing Court must read the ALJ’s decision as a whole, meaning the decision should be
affirmed even if the supporting discussion for a particular fact is found in a section of the
decision covering some other aspect of the sequential review process.” Morrison v. Saul, No.
3:20cv223, 2021 WL 795190, at *4 (W.D.N.C. March 2, 2021) (citing Smith v. Astrue, 457 F.
App’x 326, 328 (4th Cir. 2011)). Additionally, an ALJ “need only review medical evidence once

in his decision.” McCartney v. Apfel, 28 F. App’x 277, 279 (4th Cir. 2002). See also Kiernan

 

v. Astrue, No. 3:13CV459-HEH, 2013 WL 2323125, at *5 (E.D. Va. May 28, 2013) (observing
that “where an ALJ analyzes a claimant’s medical evidence in one part of his decision, there is
no requirement that he rehash that discussion” in other parts of his analysis); Hawkins v.
Berryhill, No. 2:16-cv-09131, 2018 WL 1557263 (S.D.W.V. Mar. 30, 2018) (“The ALJ did not
ett by relying on medical evidence that he had previously discussed in arriving at his credibility

decision.”); Timothy R. v. Berryhill, No. 19-cv-00915-JMC, 2020 WL 1974954 (D. Md. April

12
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 13 of 22 Pageid#: 1519

24, 2020) (rejecting argument that AL] must analyze medical evidence at both the second and
third steps of the five-step framework and also at each level of administrative review).

In Laura’s case, the AL] thoroughly reviewed the evidence at Step 3 of the evaluation
and reviewed it in more detail at Step 4 of the evaluation. The fact that the ALJ or the
magistrate judge referred to evidence at Step 3 when discussing Step 4 is not error and does
not mean that the decision is not based on substantial evidence. The ALJ in Laura’s case
explained that he found that the statements concerning the intensity, persistence and limiting
effects of her symptoms were not entirely consistent with the medical evidence and other
evidence in the record. He cited to the fact that she cared for two young children, did most of
the household chores, and worked at Sonic. Notes from her treatment providers usually
showed her mental status examinations to be normal except for a depressed affect or anxious
mood and that she generally had normal insight, judgment, concentration, and memory at
appointments. Also, none of her treating practitioners had placed restrictions on her or stated
that she is unable to work. R. 30.

The court agrees with the magistrate judge that the AL]’s opinion regarding Laura’s
mental RFC is supported by substantial evidence. Therefore, Laura’s objection to the
magistrate judge’s finding on this issue is OVERRULED.

B. Physical RFC

The process for assessing a claimant’s RFC is set forth in Social Security Ruling 96-8P,
1996 WL 374184 (S.S.A. 1996). The ruling sets out in relevant part the following:

The RFC must first identify the individual’s functional limitations or restrictions

and assess his or her work-related abilities on a function-by-function basis,
including the functions in patagraphs (b), (c), and (d) of 20 CFR 404.1545 and

13
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 14 of 22 Pageid#: 1520

416.945. Only after that may the RFC be expressed in terms of the exertional
levels of work, sedentary, light, medium, heavy, and very heavy.

Id. at *1. Physical abilities set out in 20 C.F.R. 404.1545(b) and 416.945(b) include sitting,
standing, walking, lifting, carrying, pushing, pulling, reaching, handling, stooping, and
crouching. Mental abilities set out in paragraph (c) of the regulation include understanding,
remembering, and carrying out instructions, and responding appropriately to supervision, co-
workers, and work pressures in a work setting. Other abilities set out in paragraph (d) of the
regulation include those affected by skin impairments or epilepsy, impairment of vision,
hearing, or other senses, or impairments which impose environmental restrictions.

In Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015), the Fourth Circuit rejected a
pet se rule requiring remand when the ALJ did not perform an explicit function-by-function

analysis. The Mascio court found that remand may be appropriate when an AL] fails to assess

 

a claimant’s capacity to perform relevant functions, despite contradictory evidence in the
record, or where the AL]’s analysis otherwise frustrates meaningful review.

Lauta atgued to the magistrate judge that the RFC did not impose limitations to
account for her cyclical vomiting and that the ALJ determination was silent regarding the
impact or non-impact of the cyclical vomiting on her ability to work. The magistrate judge
found that the ALJ had acknowledged Laura’s testimony that she sometimes had days where
she vomited a lot and that medication did not completely resolve the issue. He also discussed
her complaints of vomiting to her treatment providers. However, the ALJ noted that her
complaints of vomiting were inconsistent and that she sought gastrointestinal treatment only
a few times. In addition, the ALJ noted that treatment for the vomiting was conservative and |

consisted of recommendations to stop smoking marijuana and to change her diet and the

14
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 15 of 22 Pageid#: 1521

timing and dosage of her medication. The ALJ also found that there was no evidence, beyond
Lauta’s testimony, that such symptoms interfered with her work at Sonic. In addition, the
consultative examiner acknowledged her complaints of vomiting, but nonetheless found that
she could work with some exertional limitations. ECF no. 24 at 13-14.

Laura objects that the ALJ and the magistrate judge ignored evidence in the record
documenting she had more visits for her cyclical vomiting than acknowledged and that she
consistently complained of vomiting that was not alleviated with treatment. In support of this
objection, she cited to R. 384-385, 694, 796, 1064-1065, 1070-1071, 1293, 1305, and 1314,
which were notes of visits with health care providers where she reported frequent vomiting.
It is well-established that an ALJ is not required to discuss evety piece of evidence in the
record. Reid v. Commissioner, 769 F.3d 861, 865 (4th Cir. 2014). Nonetheless, the ALJ cited
to most of this evidence in his analysis. He noted her subjective allegations of vomiting, R. 22;
her complaints of vomiting to the consultative examiner, R. 22, 796; complaints of nausea and
vomiting on February 23, 2017, R. 24, 384-385; complaints of occasionally vomiting shortly
after taking medications, R. 24, 1064-1065; vomiting after she missed her GERD medications,
R. 25; and a medication change in May 2018 to attempt to reduce vomiting, R. 26, 1299, 1293,
1305.

Laura does not point to anything in the evidence she cited which might have affected
the ALJ’s decision. The record shows that the ALJ acknowledged Laura’s cyclical vomiting
but based on the record, concluded that it did not affect her ability to work. The court agrees
with the magistrate judge that that the ALJ’s decision that the vomiting did not need to be

accommodated in her RFC is supported by substantial evidence.

15
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 16 of 22 Pageid#: 1522

Laura also complained to the magistrate judge that the AL] failed to conduct a
function-by-function analysis and failed to make any specific findings regarding her need to
frequently change positions ot to lie down during the day and consequently, failed to present
a ptoper hypothetical to the vocational expert. The magistrate judge found that the AL)’s:
decision included the narrative discussion requited by SSR 96-8p and contained sufficient
information to allow meaningful review. Specifically, the ALJ did not find Laura’s complaints
that she gets intermittent back pain if she stands up for more than twenty minutes at a time
and her reports of joint and ankle pain consistent with her reports of caring for her children,
doing housework, shopping, and working part-time at Sonic where she is on her feet for five
hours at a time. In addition, the ALJ cited to the reports from the State Agency physicians that
Laura could walk, sit, and stand for six hours in an eight-hour day and the report of the
consultative examiner that Laura had no significant problems that would prevent her from
walking and standing.

Lauta objected that the ALJ did not explain how her part-time work at Sonic
undermined her complaints regarding her need to change positions and lie down because she
worked only for five hours at a time anywhere from one to five days per week and she testified
that she could not work on a full-time basis. Laura also objects that the magistrate judge
pointed to the AL]’s citation of a note where Laura said she felt better when she is able to go
to work but did not acknowledge that her statement did not undermine her allegations because
she clearly stated she felt better when “she was able to go to work,” which was consistent with

her allegations.

16
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 17 of 22 Pageid#: 1523

However, as found by the magistrate judge, the AL] explained that he artived at his
REC based in part on his determination that Laura’s testimony that she could not work full-
time was inconsistent with the medical evidence, the opinion evidence, and Laura’s activities
of daily living. To be sure, there are conflicts between Lauta’s testimony and the evidence, but
such conflicts are for the ALJ and not the coutt to resolve. In addition, the court notes that
Lauta’s comment about feeling better when she was able to go to work was made in the
context of her telling a treatment provider that she had to be off work while her children were
home and that she feels better when she is able to go to work. “She feels tired and her legs
ache from her [fibromyalgia] but she feels better for being active and productive.” R. 1225.
Nothing about the note is inconsistent with the ALJ’s RFC determination.

The court agrees with the magistrate judge’s assessment that the AL]’s physical RFC
determination in Lauta’s case is supported by substantial evidence. The ALJ adequately
supported his determination with citations to the record and explained his conclusions.
Accordingly, Laura’s objection to magistrate judge’s finding is OVERRULED.

C. Subjective Allegations

The regulations that were in effect at the time Laura filed her claim provided the
following discussion of how the Social Security Administration analyzes subjective allegations
of symptoms:

In determining whether you are disabled, we consider all your symptoms,

including pain, and the extent to which your symptoms can reasonably be

accepted as consistent with the objective medical evidence, and other evidence.

By objective medical evidence, we mean medical signs and laboratory findings

as defined in § 416.928(b) and (c). By other evidence, we mean the kinds of

evidence described in §§ 416.912(b)(2) through (8) and 416.913(b)(1), (4), and

(5), and (d). These include statements or reports from you, your treating or
nontreating source, and others about your medical history, diagnosis, prescribed

17
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 18 of 22 Pageid#: 1524

treatment, daily activities, efforts to work, and any other evidence showing how
your impairment(s) and any related symptoms affect your ability to work... .
We will consider all of your statements about your symptoms, such as pain, and
any description you, your treating source or nontreating source, or other
persons may provide about how the symptoms affect your activities of daily
living and your ability to work... . However, statements about your pain or
other symptoms will not alone establish that you are disabled; there must be
medical signs and laboratory findings which show that you have a medical
impairment(s) which could reasonably be expected to produce the pain or other
symptoms alleged and which, when considered with all of the other evidence
(including statements about the intensity and persistence of your pain or other
symptoms which may reasonably be accepted as consistent with the medical
signs and laboratory findings), would lead to a conclusion that you are disabled.
In evaluating the intensity and persistence of your symptoms, including pain,
we will consider all of the available evidence, including your medical history, the
medical signs and laboratory findings and statements about how your symptoms
affect you... . We will then determine the extent to which your alleged
functional limitations and restrictions due to pain or other symptoms can
reasonably be accepted as consistent with the medical signs and laboratory
findings and other evidence to decide how your symptoms affect your ability to
work....

20 C.F.R. § 416.929 (2011).

Laura’s subjective complaints include intermittent pain in her ankles, knees, and wrists,
constant pain in her left foot, occasional pain in her back, muscle spasms at night, trouble
concentrating, and vomiting. R. 51-53, 53-54, 57, 58-59. As discussed above, the ALJ did not
find her subjective complaints consistent with the medical evidence or opinion evidence in the
recotd, ot with her reported activities of daily living.

Laura argued to the magistrate judge that the ALJ ignored objective evidence in the
record that supported her allegations of disabling symptoms, such as the fact that her mental
health practitioner found her to have a depressed mood and affect and that even after
treatment, she continued to have decreased strength and ankle stability and difficulty with

balancing. She also had tibial pulses that were thready on the right and diminished deep tendon

18
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 19 of 22 Pageid#: 1525

reflexes in her knees, ankles, and upper extremities. Lauta also cited to the evidence in the
record related to her cyclical vomiting.

The magistrate judge pointed out that the ALJ acknowledged Laura’s subjective
complaints and adequately explained why he found some of her complaints inconsistent with
the other evidence in the record. Regarding the vomiting, the ALJ noted that Laura sought
gastrointestinal treatment only a few times and there was no evidence that the vomiting
interfered with her working at Sonic. He also cited to the conservative treatment
recommended by her health care providers that she avoid marijuana, eat less greasy food, and
change the timing and dosage of her medications. In addition, he pointed to evidence that
Laura reported improvement with medication changes. The ALJ noted that the consultative
examiner did not suggest that Laura’s symptoms precluded her from work.

The magistrate judge found that when the AL] addressed Laura’s complaints of ankle
pain, the ALJ summarized the history of Laura’s ankle treatment and found that she reported
the pain largely resolved by January 2017 and that she did not seek much further treatment.
The ALJ also gave significant weight to the opinion of a State Agency physician who opined
that Laura could do light work in spite of her symptoms. He also cited to her activities of daily

- living to find that she was not as limited by her impairments as her subjective allegations
suggest. The magistrate judge made similar findings with regard to Laura’s allegations of
disabling mental impairments, i.e., that the ALJ supported his determination with citations to
the evidence in the record.

Laura objects to the magistrate judge’s conclusion and reasserts her earlier argument

that the ALJ did not adequately address her symptoms of cyclical vomiting. However, as

19
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 20 of 22 Pageid#: 1526

discussed above, the ALJ cited most of the instances in the record describing Laura’s reports
of vomiting but did not find that the vomiting precluded her from work. Laura also objects
that the ALJ ignored evidence in the record documenting that even after treatment, she
continued to have decreased right ankle strength and stability, difficulty with balancing, and
diminished deep tendon reflexes in her knees, ankles, and uppet extremities. However, the
ALJ cited to these records in his determination at R. 23 and R. 24. To the extent the evidence
was inconsistent with other evidence in the records showing that Laura can do light work, it
is up to the AL] to resolve the conflicts in the record, as he did when he provided a thorough
explanation of why he determined she could work despite some ankle pain.

Similarly, Laura argues that the ALJ ignored information from her mental health care
providers that despite medication, she had only fair insight and judgment and needed
continued support to assist her with her activities of daily living and her coping skills.
However, again, an ALJ does not have to discuss every document in the record. Reid, 769
F.3d at 865. Moreover, Laura does not explain how an assessment of “fair” insight and
judgment by a health care provider affects the AL]’s assessment of her subjective symptoms.
The ALJ acknowledged that Laura has moderate limitations in her ability to understand,
remember, and apply information and in her ability to concentrate, persist, ot maintain pace
and accounted for those limitations in the RFC. Laura advances no argument for why that
assessment should be modified because she has been assessed as having only “fair” insight
and judgment and none is apparent to the court.

Finally, Laura argued that remand in her case was called for by the holding in Brown

 

v. Comm’r Soc. Sec. Admin., 873 F.3d 251 (4th Cir. 2017). In Brown, the Fourth Circuit

20
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 21 of 22 Pageid#: 1527

remanded a claim to the Social Security Administration in part because the ALJ listed a
claimant’s daily activities of cooking, driving, doing laundry, collecting coins, attending church,
and shopping in support of the finding that the claimant was not disabled, but did not
acknowledge the limited extent of the activities or explain how the activities showed he could
sustain a full-time job. See also Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (observing
that it is not enough for an AL] to state in a conclusory manner that a claimant’s testimony
regarding limitations placed on his daily activities was unsupported by the medical evidence;
rather, an ALJ must articulate “some legitimate reason for his decision” and “build an accurate
and logical bridge from the evidence to his conclusion.”).

In Laura’s case, the magistrate judge found that the ALJ clearly understood Laura’s
limits in completing her activities of daily living, including specifically acknowledging that
Laura works only up to fifteen hours per week and that while she does household chotes, she
has to take breaks and is assisted by family members. In addition, the magistrate judge noted
that the ALJ relied on more than Laura’s activities of daily living to find that she was not
disabled. The ALJ cited to records from Laura’s mental health treatment providers regarding
her mental health status and symptoms and to the opinions of the State Agency doctors and
the consultative examiner. The court agrees with the magistrate judge’s conclusion that unlike

in Brown, the ALJ in Laura’s case did not rely only on her activities of daily living to find that

 

his allegations of disabling impairment were not wholly consistent with the record.

Additionally, in Brown, the Fourth Circuit did not remand the case solely because the

 

ALJ did not explain how Brown’s limited activities indicated that he could work an eight-hour

workday. Rather, the court found that the ALJ misstated the record regarding the claimant’s

21
Case 7:20-cv-00040-MFU-RSB Document 27 Filed 03/23/21 Page 22 of 22 Pageid#: 1528

physical activities and the amount of pain he reported; misstated the effect of injections on
the claimant’s pain; misstated the claimant’s testimony at the ALJ hearing; relied on his own
observations and medical judgments in assessing the claimant’s pain; and rejected the
consistent opinions of the claimant’s treating and examining sources in favor of the opinion

of the non-examining state-agency physician. Brown, 873 F.3d at 263-266. None of those

 

concerns ate present in Laura’s case.

The court finds that the ALJ thoroughly considered Laura’s subjective allegations and
“built the logical bridge” from his recitation of Laura’s testimony about her activities to
limiting her to light work with additional exertional and mental limitations. For this reason and
the other reasons cited above, the court OVERRULES Laura’s objection that that AL] did
not properly consider her subjective allegations of impairment.
V. Conclusion

For the reasons stated, the court finds no error in the magistrate judge’s conclusion
that the ALJ decision is supported by substantial evidence. As such, the magistrate judge’s
report and recommendation will be adopted in its entirety.

An appropriate Order will be entered.

It is so ORDERED.
Entered: Mor 73, 2oz |

Michael F. Urbanski
Chief United States District Judge

22
